--------------------------------------------------------------------------------


BERRY PETROLEUM COMPANY


NON-EMPLOYEE DIRECTOR


DEFERRED STOCK AND COMPENSATION PLAN




(as amended August 31, 2004)




Section 1. Establishment of Plan; Purpose.  The Berry Petroleum Company
Non-Employee Director Deferred Stock and Compensation Plan (the “Plan”) is
hereby established to permit Eligible Directors, in recognition of their
contributions to the Company (a) to receive Shares in lieu of Compensation and
(b) to defer recognition of their Compensation in the manner described below.
The Plan is intended to enable the Company to attract, retain and motivate
qualified directors and to enhance the long-term mutuality of interest between
Directors and stockholders of the Company.


Section 2. Definitions.  When used in this Plan, the following terms shall have
the definitions set forth in this Section:


2.1.   “Accounts” shall mean an Eligible Director’s Stock Unit Account and
Interest Account.


2.2.   “Board of Directors” shall mean the Board of Directors of the Company.


2.3.   “Committee” shall mean the Compensation Committee of the Board of
Directors or such other committee of the Board as the Board shall designate from
time to time.


2.4.   “Company” shall mean Berry Petroleum Company, a Delaware corporation.


2.5.   “Compensation” shall mean (a) the fee earned by an Eligible Director for
service as a Director; (b) the fee, if any, earned by an Eligible Director for
service as a member of a committee of the Board of Directors; and (c) the fee
earned by an Eligible Director for (i) attendance at meetings of the Board of
Directors and (ii) attendance at meetings of committees. All Compensation earned
by an Eligible Director for the services identified in subsections (a), (b) and
(c) above, shall be deemed earned by an Eligible Director and credited to the
designated Accounts on the last trading day of the fiscal quarter in which such
service was provided.


2.6.   “Director” shall mean any member of the Board of Directors, whether or
not such member is an Eligible Director.


2.7.   “Effective Date” shall mean the date on which the Plan is approved by the
stockholders of the Company.
 
2.8.   “Eligible Director” shall mean a member of the Board of Directors who is
not an employee of the Company.
 
1

--------------------------------------------------------------------------------


 
2.9.        “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.


2.10.       “Fair Market Value” shall mean the closing price of a Share as
reported by the New York Stock Exchange on the last trading day of such fiscal
quarter on which such value is to be determined under this Plan.


2.11.       “Interest Account” shall mean the bookkeeping account established to
record the interests of an Eligible Director with respect to deferred
Compensation that is not allocated to Units in a Stock Unit Account.


2.12.       “Shares” shall mean shares of Stock.


2.13.       “Stock” shall mean the Class A Common Stock of the Company.


2.14.       “Stock Unit Account” shall mean a bookkeeping account established to
record the interests of an Eligible Director who has elected to have deferred
Compensation credited as Units in this Account.


2.15.       “Unit” shall mean a contractual obligation of the Company to deliver
a Share based on the Fair Market Value of a Share to an Eligible Director or the
beneficiary or estate of such Eligible Director as provided herein.


Section 3. Administration.  The Plan shall be administered by the Committee;
provided, however, that the Plan shall be administered such that any Director
participating in the Plan shall continue to be deemed to be a “disinterested
person” under Rule 16b-3 of the Securities and Exchange Commission under the
Exchange Act (“Rule 16b-3”), as such Rule is in effect on the Effective Date of
the Plan and as it may be subsequently amended, for purposes of such Director’s
ability to serve on any committee charged with administering any of the
Company’s stock-based incentive plans for executive officers intended to qualify
for the exemptive relief available under Rule 16b-3.


Section 4. Shares Authorized for Issuance. 
 
4.1. Maximum Number of Shares.  The aggregate number of Shares which may be
issued to Eligible Directors under the Plan shall not exceed Two Hundred Fifty
Thousand (250,000) Shares, subject to adjustment as provided in Section 4.2
below. If any Unit is forfeited without a distribution of Shares, the Shares
otherwise subject to such Unit shall again be available hereunder.


4.2. Adjustment for Corporate Transactions.   If the outstanding Stock is
increased, decreased, changed into or exchanged for a different number or kind
of shares of the Company through reorganization, recapitalization,
reclassification, stock dividend, stock split or reverse stock split, an
appropriate and proportionate adjustment shall be made in the number or kind of
shares which may be issued in the aggregate under this Plan and the number of
Units that have been, or may be, issued under this Plan; provided, however, that
no such adjustment need be made if, upon the advice of counsel, the Committee
determines that such adjustment may result in the receipt of federally taxable
income to holders of Stock or other classes of the Company’s equity securities.
The nature and extent of such adjustments shall be determined by the Committee
in its sole discretion, and any such determination as to what adjustments shall
be made, and the extent thereof, shall be final, binding and conclusive. No
fractional shares of Stock shall be issued under this Plan pursuant to any such
adjustment.
 
2

--------------------------------------------------------------------------------



Section 5. Deferred Compensation Program.


5.1. Election to Defer.   On or before December 31 of any calendar year, an
Eligible Director may elect to defer receipt of all or any part of any
Compensation payable in respect of the calendar year following the year in which
such election is made, and to have such amounts credited, in whole or in part,
to a Stock Unit Account or an Interest Account. Any person who shall become an
Eligible Director during any calendar year may elect, not later than the 30th
day after his term as a Director begins, to defer payment of all or any part of
his Compensation payable for the portion of such calendar year following such
election. In the year in which this Plan is first implemented, any Eligible
Director may elect, not later than the 30th day after the Effective Date, to
defer payment of all or any part of his Compensation payable for the portion of
such calendar year following the Effective Date.


5.2. Method of Election.   A deferral election shall be made by written notice
filed with the Corporate Secretary of the Company. Such election shall continue
in effect (including with respect to Compensation payable for subsequent
calendar years) unless and until the Eligible Director revokes or modifies such
election by written notice filed with the Corporate Secretary. Any such
revocation or modification of a deferral election shall become effective as of
December 31 of the year in which such notice is given and only with respect to
Compensation payable in respect of the calendar year following the year in which
such revocation or modification is made; provided however that if the effect of
such revocation or modification of a deferral election is to change the amount
of deferred Compensation that would otherwise have been credited to the Stock
Unit Account it shall in no event become effective earlier than six (6) months
after it is received by the Corporate Secretary. Amounts credited to the
Eligible Director’s Stock Unit Account prior to the effective date of any such
revocation or modification of a deferral election shall not be affected by such
revocation or modification and shall be credited and distributed only in
accordance with the deferral election in place prior to such revocation and
modification and otherwise in accordance with the applicable terms of the Plan.
An Eligible Director who has revoked an election to participate in the Plan may
file a new election to defer Compensation with respect to services rendered in
the calendar year following the year in which such new election is filed with
the Corporate Secretary of the Company.


5.3. Investment Election.   At the time an Eligible Director elects to defer
receipt of Compensation pursuant to Section 5.1, the Eligible Director shall
also designate in writing the portion of such Compensation, stated as a whole
percentage, to be credited to the Interest Account and the portion to be
credited to the Stock Unit Account. If an Eligible Director fails to designate
the allocation between the two Accounts, 100% of such Compensation shall be
credited to the Interest Account. By written notice to the Corporate Secretary,
an Eligible Director may change the investment election and the manner in which
Compensation is allocated among the Accounts but only with respect to services
to be rendered in the calendar year following the year in which such new
investment election is filed with the Corporate Secretary, provided that any
such election shall only be effective with respect to Compensation payable six
(6) months after such new investment election is received by the Corporate
Secretary.


3

--------------------------------------------------------------------------------



5.4.         Interest Account.


a.          Any Compensation allocated to an Eligible Director’s Interest
Account shall be deemed earned and credited to the Interest Account as of the
last trading day of the fiscal quarter in which the service was provided for
which such compensation amount would have been paid to the Eligible Director.


b.          Any amounts credited to the Interest Account shall be credited with
interest at the annual rate for the 3-month treasury bill as of the last trading
day of the fiscal quarter as quoted in the Wall Street Journal, times 3/12.


5.5.         Stock Unit Account.


a.          Any Compensation allocated to an Eligible Director’s Stock Unit
Account shall be deemed earned and credited to Units in the Stock Unit Account
as of the last trading day of the fiscal quarter in which the service was
provided for which such compensation amount would have been paid to the Eligible
Director.


b.           The number of Units allocated to the Eligible Director’s Stock Unit
Account pursuant to subsection (a) above shall be equal to the quotient of (i)
the aggregate Compensation allocated to the Stock Unit Account as of the last
trading day of the fiscal quarter divided by (ii) the Fair Market Value on the
last trading day of such quarter. Fractional Units shall be credited, but shall
be rounded to the nearest hundredth percentile, with amounts equal to or greater
than .005 rounded up and amounts less than .005 rounded down.


5.6.         Dividend Equivalents.  


a.             An Eligible Director who has elected to defer Compensation to a
Stock Unit Account shall have no rights as a stockholder of the Company with
respect to any Units until Shares are distributed and delivered to the Eligible
Director.


b.             Notwithstanding the provisions of subsection (a), each Eligible
Director who has allocated Compensation to a Stock Unit Account shall have the
right to receive an amount equal to the dividend per Share declared by the
Company on the applicable dividend payment date (which, in the case of any
dividend distributable in property other than Shares, shall be the per Share
value of such dividend, as determined by the Company for purposes of income tax
reporting) times the number of Units held by such Eligible Director in his Stock
Unit Account (a “Dividend Equivalent”).


c.              Dividend Equivalents shall be treated as reinvested in an
additional number of Units and credited to the Eligible Director’s Stock Unit
Account.


d.              The additional number of Units to be credited to the Eligible
Director’s Stock Unit Account pursuant to (c) (iii) shall be determined by
dividing (i) the product of (A) the number of Units in the Eligible Director’s
Stock Unit Account on the date the dividend is declared, and (B) the amount of
any cash dividend declared by the Company on a Share (or, in the case of any
dividend distributable in property other than Shares, the per share value of
such dividend, as determined by the Company for purposes of income tax
reporting), by (ii) the Fair Market Value on the last trading day of the fiscal
quarter in which the dividend is declared.
 
4

--------------------------------------------------------------------------------



e.               Notwithstanding the date used for purposes of determining the
number of additional Units as provided in subsection (d) above, the additional
Units to be credited for Dividend Equivalents shall be deemed earned and
credited to the Eligible Director’s Stock Unit Account on the last trading day
of the fiscal quarter in which such dividend is declared.


f.               In the event of any stock split, stock dividend,
recapitalization, reorganization or other corporate transaction affecting the
capital structure of the Company, the Committee shall make such adjustments to
the number of Units credited to each Eligible Director’s Stock Unit Account as
the Committee shall deem necessary or appropriate to prevent the dilution or
enlargement of such Eligible Director’s rights and such adjustment shall be made
and effective as of the last day of the fiscal quarter in which such corporate
transaction has occurred.


5.7.         Distribution Election.


a.              At the time an Eligible Director makes a deferral election
pursuant to Section 5.1, the Eligible Director shall also file with the
Corporate Secretary a written election (a “Distribution Election”).


b.              The distribution from the Stock Unit Account shall be made in
Shares and the distribution from the Interest Account shall be made in cash. The
Distribution Election shall specify that such distribution shall commence, at
the election of the Eligible Director, as soon as practicable following the
first business day of the calendar month following the date the Eligible
Director ceases to be a Director or on the first business day following the
calendar year in which the Eligible Director ceases to be a Director.


c.               Such distribution shall be in one lump sum payment or in such
number of annual installments (not to exceed ten (10)) as the Eligible Director
may designate on the Distribution Election. The amount of any installment
payment shall be determined by multiplying the amount credited to the Accounts
of an Eligible Director immediately prior to the distribution by a fraction, the
numerator of which is one and the denominator of which is the number of
installments (including the current installment) remaining to be paid.


d.               An Eligible Director may at any time prior to the time at which
the Eligible Director ceases to be a Director, and from time to time, change any
Distribution Election applicable to his Accounts, provided that no election to
change the timing of any final distribution shall be effective unless it is made
in writing and received by the Corporate Secretary at least one (1) year prior
to the time at which the Eligible Director ceases to be a director.
 
5

--------------------------------------------------------------------------------



5.8.         Financial Hardship Withdrawal.  Any Eligible Director may, after
submission of a written request to the Corporate Secretary and such written
evidence of the Eligible Director’s financial condition as the Committee may
reasonably request, withdraw from his Interest Account (but not from his Stock
Unit Account) up to such amount as the Committee shall determine to be necessary
to alleviate the Eligible Director’s financial hardship.


5.9.         Timing and Form of Distributions.


a.              Any distribution to be made hereunder, whether in the form of a
lump sum payment or installments, following the termination of an Eligible
Director’s service as a Director shall commence in accordance with the
Distribution Election made by the Eligible Director pursuant to Section 5.7.


b.              If an Eligible Director fails to specify in accordance with
Section 5.7 a commencement date for a distribution or whether such distribution
shall be made in a lump sum payment or a number of installments, such
distribution shall be made in a lump sum payment and commence on the first
business day of the month immediately following the date on which the Eligible
Director ceases to be a Director. In the case of any distribution being made in
annual installments, each installment after the first installment shall be paid
on the first business day of each subsequent calendar year, or as soon as
practical thereafter, until the entire amount subject to such Distribution
Election shall have been paid.


Section 6.  Unfunded Status.  The Company shall be under no obligation to
establish a fund or reserve in order to pay the benefits under the Plan. A Unit
represents a contractual obligation of the Company to deliver Shares to an
Eligible Director as provided herein. The Company has not segregated or
earmarked any Shares or any of the Company’s assets for the benefit of an
Eligible Director or his beneficiary or estate, and the Plan does not, and shall
not be construed to, require the Company to do so. The Eligible Director and his
beneficiary or estate shall have only an unsecured, contractual right against
the Company with respect to any Units granted or amounts credited to an Eligible
Director’s Accounts hereunder, and such right shall not be deemed superior to
the right of any other creditor. Units shall not be deemed to constitute options
or rights to purchase Stock.


Section 7.   Amendment and Termination.  The Plan may be amended at any time by
the Committee or the Board of Directors. Any modification of any of the terms
and provisions of the Plan, including this Section, shall not be made more than
once every six (6) months. The Plan shall terminate on May 31, 2008. Unless the
Board otherwise specifies at the time of such termination, the termination of
the Plan will not result in the premature distribution of the amounts credited
to an Eligible Director’s Accounts.


Section 8.  General Provisions.


8.1.        No Right to Serve as a Director.  This Plan shall not impose any
obligations on the Company to retain any Eligible Director as a Director nor
shall it impose any obligation on the part of any Eligible Director to remain as
a Director of the Company.


8.2.         Rights of a Terminated Director.  Notwithstanding the fact that an
Eligible Director ceases to be a director during any fiscal quarter, the
Eligible Director’s Accounts shall be credited, on the last trading day of the
fiscal quarter, with all Compensation and Dividend Equivalents earned as of the
last business day he served as an Eligible Director.
 
6

--------------------------------------------------------------------------------



8.3.         Construction of the Plan.  The validity, construction,
interpretation, administration and effect of the Plan and the rights relating to
the Plan, shall be determined solely in accordance with the laws of the State of
Delaware.


8.4.         No Right to Particular Assets.  Nothing contained in this Plan and
no action taken pursuant to this Plan shall create or be construed to create a
trust of any kind or any fiduciary relationship between the Company and any
Eligible Director, the executor, administrator or other personal representative
or designated beneficiary of such Eligible Director, or any other persons. Any
reserves that may be established by the Company in connection with Units granted
under this Plan shall continue to be treated as the assets of the Company for
federal income tax purposes and remain subject to the claims of the Company’s
creditors. To the extent that any Eligible Director or the executor,
administrator, or other personal representative of such Eligible Director,
acquires a right to receive any payment from the Company pursuant to this Plan,
such right shall be no greater than the right of an unsecured general creditor
of the Company.


8.5.        Severability of Provisions.  If any provision of this Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof, and this Plan shall be construed and
enforced as if such provision had not been included.


8.6.         Incapacity.  Any benefit payable to or for the benefit of a minor,
an incompetent person or other person incapable of receipting therefor shall be
deemed paid when paid to such person’s guardian or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge any liability or obligation of the Board of Directors, the
Company and all other parties with respect thereto.


8.7.         Headings and Captions.  The headings and captions herein are
provided for reference and convenience only, shall not be considered part of
this Plan, and shall not be employed in the construction of this Plan.
 
7

--------------------------------------------------------------------------------





